Citation Nr: 0943447	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-21 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as a heart attack and angina.  

2.  Entitlement to service connection for a left inguinal 
hernia, status post repair.  

3.  Entitlement to service connection for duodenal ulcer, 
claimed as gastrointestinal problems, to include as due to an 
undiagnosed illness.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran had verified active service from March 1979 to 
October 1991 with 2 years, 6 months and 4 days of prior 
active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the RO.  

In October 2009, the Veteran testified from the RO at a 
hearing before the undersigned Veterans Law Judge held via 
videoteleconference.  A transcript of the hearing has been 
added to the record.  

The issues of service connection for coronary artery disease, 
claimed as a heart attack and angina and for duodenal ulcer 
disease, claimed as gastrointestinal problems, is addressed 
in the REMAND portion of this document and is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings referable to an inguinal hernia in service or for 
many years thereafter.  

2.  The currently demonstrated postoperative residuals of a 
left inguinal hernia is not shown to be due to an event or 
incident of the Veteran's active service.  


CONCLUSION OF LAW

The Veteran's disability manifested by the postoperative 
residuals of a left inguinal hernia is not due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as cardiovascular-renal 
disease and hypertension, may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Inguinal Hernia

The service treatment records are negative for complaints, 
diagnosis or treatment of inguinal hernia.  

The first thorough physical examination of record after 
service dates from August 1994.  The report indicates that 
there was no hernia.  

The Veteran is first shown to have treated by VA for a 
inguinal hernia in April 2004 when he reported noticing a 
bulge in the left groin area about two weeks earlier.  
Significantly, it was recorded for clinical purpose that he 
had no history of an earlier hernia.  The Veteran underwent 
surgical repair of a left inguinal hernia in November 2004.  

At the October 2009 hearing, the Veteran testified that the 
hernia had been repaired.  There was no evidence of residual 
symptoms.  He felt that his hernia was due to heavy work that 
he did during service.  

Here, the record is clear in showing that the Veteran 
developed a left inguinal hernia in 2004.  The credible 
clinical information recorded at that time noted that he had 
not had an earlier hernia.  

The Veteran in this regard has submitted no competent 
evidence to causally link the onset of the inguinal hernia to 
his lengthy period of active service that was completed in 
1991.  Accordingly, as the evidence preponderates against the 
claim, service connection must be denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to service connection for 
coronary artery disease and inguinal hernia, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter. Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in August 2006 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, notice of what part VA will attempt 
to obtain, and notice of the appropriate disability rating 
and effective date of any grant of service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied its duty to assist.  VA obtained service 
treatment records and VA treatment records.  A heart 
examination was conducted.  No examination was required for 
the hernia claim because no currently diagnosed disability 
was shown.  See 38 U.S.C.A. § 3.159(c)(4).  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  


ORDER

Service connection for the postoperative residuals of a left 
inguinal hernia is denied.  


REMAND

The Veteran assert that his current gastrointestinal 
problems, including a duodenal ulcer, are a continuation of 
the problems he had in service.

The service treatment records show multiple instances of 
gastrointestinal symptoms, usually characterized as 
gastroenteritis.  It was sometimes noted as probable viral 
gastroenteritis.  

In December 1987, the clinician suggested that the condition 
was possibly secondary to ingesting a large amount of 
sunflower seeds.  A review of the records in total suggests 
etiology remained uncertain.  As the Veteran testified at the 
Board hearing, he was treated with only Motrin or similar 
medications.  

In February 2002, the Veteran was hospitalized by VA for an 
upper gastrointestinal bleeding.  It was on that occasion 
that clinicians diagnosed duodenal ulcer.  There are 
conflicting notes about whether the bleeding was secondary to 
the duodenal ulcer or whether it was caused by analgesic 
medications used to treat orthopedic conditions.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a medical opinion is 
needed to determine whether there is an association between 
the gastrointestinal symptoms in service and the current 
disability.  Thus, a VA examination is in order.  

The service treatment records also show multiple complaints 
of chest pain and some instances of dizziness and shortness 
of breath.  No diagnosis of coronary artery disease was made.  
Electrocardiograms were normal.  The pain was determined to 
be non-cardiac, perhaps originating in the intercostal 
muscles.  

The Veteran underwent a VA heart examination in May 2007.  
The examiner diagnosed coronary artery disease.  He reviewed 
the Veteran's entire claims file and opined that he could not 
resolve the issue of whether the complaints of chest pain in 
service were caused by coronary artery disease without 
resorting to mere speculation.  

However, the VA examiner noted that the Veteran had exhibited 
and had been evaluated for elevated blood pressure readings 
during service.  Because the Veteran currently is undergoing 
treatment for hypertension, another VA examination is needed 
to determine the likely date of onset of his cardiovascular 
problems.  

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, these remaining matters are REMANDED for the 
following action:

1.  The RO should schedule the Veteran 
for VA examinations to ascertain the 
nature and likely etiology of the claimed 
gastrointestinal condition and the 
currently demonstrated cardiovascular 
disease.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  

If a diagnosis is made, an appropriate 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (i.e., probability of 50 percent or 
greater) that any current 
gastrointestinal pathology was causally 
related the manifestations exhibited 
during the Veteran extensive active 
service.  The examiner should provide a 
complete rationale for the opinion.  

Based on his/her review of the case, an 
appropriate VA examiner should opine as 
to whether it is at least as likely as 
not that either the current coronary 
artery disease or hypertension had its 
clinical onset during the Veteran's 
period of period of active service.  The 
examiner should provide a complete 
rationale for any opinion.  

2.  Following completion of all indicated 
development, the RO should readjudicate 
the issues on appeal in light of all of 
the evidence of record.  If any benefit 
sought on appeal is not granted, then the 
RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case and afford them 
with an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran  has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


